Citation Nr: 1542170	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-13 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of VA death pension benefits in the amount of $15,314.00.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 through January 1972.  He died on June [redacted], 2010 and the appellant is his widowed spouse.

This matter comes before the Board of Veterans' Appeals from an appeal of a June 2013 decision by the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.

A letter received in May 2013 from Defiance County Veterans' Service Commission - Veterans' Affairs indicates that office did render the appellant assistance in transmitting a fax of the appellant's original request for waiver of overpayment.  Nonetheless, the record indicates that a VA Form 21-22 granting that office power of attorney to act on the appellant's behalf was never filed with VA.  Under the circumstances, the Board does not recognize that office as the Veteran's representative.


FINDING OF FACT

Recovery of the calculated overpayment of $15,314.00 would violate equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of VA death pension in the amount of $15,314.00 are met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to the claim for waiver of recovery of an overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims.  The Court noted that the statute at issue in such cases is codified under Chapter 53, Title 38, United States Code, while the provisions of the VCAA are relevant to a different Chapter (i.e., Chapter 51).  Accordingly, the VCAA is inapplicable in this matter. 

The Board finds that general due process concerns have been satisfied in connection with the appeal for a waiver.  Prior to reducing benefits, VA is required to comply with pertinent VA regulations concerning due process.  Specifically, claimants are entitled to notice of any decision made by VA affecting the payment of benefits.  Such notice should clearly set forth the decision made, any applicable effective date, the reasons for the decision, the right to a hearing on any issue involved in the claim, the right to representation, and the right to initiate an appeal of the decision. See 38 C.F.R. § 3.103(b) (2014).  If the reduction is based solely on factual and unambiguous information or statements as to income, net worth, or dependency or marital status that the beneficiary provided to VA in writing or orally, with knowledge or notice that such information would be used to calculate benefit amounts, in lieu of advanced notice and opportunity for a hearing, VA will send written notice to the beneficiary at the same time that it takes adverse action.  38 C.F.R. §§ 3.103(b)(3)(i), 3.105(h) (2014).

Here, the appellant's death pension benefits were terminated based upon wage and earnings information received from the appellant.  The termination was proposed to the appellant in a June 2012 letter from the VA Pension Management Center in Milwaukee, Wisconsin.  In that letter, the appellant was advised that she had 60 days from the date of the letter to respond with any new or additional information or evidence in support of any disagreement with the proposed action.  She was notified also that she had a right to request a personal hearing to present testimony on her behalf, and if her hearing request was received within 30 days from the letter, benefit payments would continue uninterrupted until after the appellant had the opportunity to present her testimony and such testimony was reviewed by VA.

In October 2012, the VA Pension Management Center wrote to the appellant again and advised that her monthly VA death pension award was being terminated, effective from July 1, 2010.  A full explanation for the basis of VA's termination of the appellant's benefits was provided and the appellant was advised that further information relating to any resulting overpayment would be provided in the future.

In November 2012, the VA Debt Management Center in St. Paul, Minnesota notified the appellant that the discontinuance of her pension benefits had resulted in an overpayment totaling $15,314.00.  The letter advised the appellant that she had the right to dispute the calculated debt and to request a waiver of the overpayment.

In view of the foregoing history, the Board finds that VA has met all due process requirements for terminating the appellant's benefit and will proceed to the merits of the appellant's appeal. 

The Veteran subsequently submitted a timely request for waiver of the calculated overpayment.  In June 2013, the appellant was notified that VA was denying her request for a waiver.  A timely Notice of Disagreement of that denial was received from the appellant in October 2013.  After a Statement of the Case reaffirming the June 2013 denial was mailed to the appellant, the appellant subsequently perfected her appeal by filing a timely March 2014 substantive appeal.  The Board finds that additional notice and development are not necessary to address the Veteran's appeal, and the Board may proceed with adjudication on the merits of the Veteran's request for waiver.

Analysis

A claimant has the right to dispute the existence and amount of debt owed to VA. 
38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911(c) (2014).  In determining whether a waiver of overpayment is appropriate, VA analysis centers around three distinct questions. 

First, VA must determine if the overpayment at issue was created validly.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 (interpreting that, where the validity of the debt is challenged, that issue must be developed before the issue of waiver of the debt can be considered).  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  See 38 U.S.C.A. 
 § 5302; 38 C.F.R. § 1.962.

Second, if the debt is determined valid, VA must determine whether fraud, misrepresentation, or bad faith played a role in its creation.  If VA determines that such factors had a role in the debt's creation, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(b); see also Ridings v. Brown, 
6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate). 

Finally, if VA determines that the debt is valid and neither fraud nor misrepresentation, nor bad faith had a part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the United States Government. 

In making this determination, consideration may be given to factors which may include the following:  (1) fault of the debtor (i.e., instances where the debtor's actions contribute to the creation of the debt); (2) balancing of faults (i.e., weighing the fault on the part of the debtor against any fault attributable to VA); (3) undue hardship (i.e., whether recoupment of the debt would deprive the debtor or his or her family of basic necessities); (4) contrary to the purpose of the benefit (i.e., whether withholding of benefits or recovery would nullify the objective for which the paid benefits were intended; (5) unjust enrichment (i.e., consideration of whether failure to make restitution would result in an unfair gain to the debtor); (6) change of position to the claimant's detriment (i.e., consideration of whether the claimant relayed on receipt of  VA benefits in relinquishing a valuable right or incurring a legal obligation).  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(a).

Here, the appellant does not appear to dispute that the calculated $15,314.00 debt was created validly.  Similarly, the Board finds that there was no fraud, bad faith, or misrepresentation on the part of the appellant in the creation of the debt.  In that regard, the record shows that the appellant did not report her gross income in her original July 2010 application for death benefits.  In her October 2013 NOD, however, she stated that she did not report her employment or her wages because she believed that the benefit was "permanent in nature" and that she was entitled to it simply on the basis of her spouse's military service.  Although the appellant's explanation as to why she did not report her wages in her initial application is somewhat unclear and may be subject to interpretation, the Board notes that accurate information as to her earnings was later provided voluntarily by the appellant in VA Form 21-0518-1, Improved Pension Eligibility Verification Reports submitted to VA in March and July of 2012.  Overall, the appellant's conduct does not appear to be consistent with fraud, bad faith, or misrepresentation.  Accordingly, and affording the appellant the benefit of the doubt, the Board concludes that the appellant did not act in bad faith or commit fraud or misrepresentation in the creation of the debt.

Turning to questions of equity, the Board finds that VA action to recoup the calculated debt would result in hardship to the appellant.  In that regard, the appellant reported in the July 2012 VA Form 21-0518-1 that her work hours had been reduced by her employer and that she was earning an estimated $22,000.00 per year.  Indeed, in a January 2014 Financial Status Report, the appellant provided an itemization of her monthly income and monthly expenses that indicates that she was unable to meet expenses for rent/mortgage, food, utilities, and heat.  Although the Board notes that other expenses such as "vehicle expenses," education, and phone were also reported, even after eliminating such expenses from consideration, the Veteran's earnings are exceeded by expenses for more basic needs.

The Board finds that efforts to recoup the calculated overpayment of $15,314.00 would result in hardship to the appellant.  For that reason, the appellant's request for waiver of the recovery of that amount is granted.







ORDER

A waiver of the recovery of an overpayment of death pension benefits in the amount of $15,314.00 is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


